FILED
                            NOT FOR PUBLICATION                             MAR 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30240

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00074-WFN

  v.
                                                 MEMORANDUM *
FABIAN VAKSMAN,

               Defendant - Appellant.



                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Wm. Fremming Nielsen, District Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Fabian Vaksman appeals from the district court’s order denying his motion

for dental services. We dismiss the appeal as moot.

       Vaksman seeks an order requiring the United States Marshals Service to pay




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for dental services for him. In light of Vaksman’s subsequent transfer to Bureau of

Prisons’ custody, the appeal is dismissed as moot. See County of Los Angeles v.

Davis, 440 U.S. 625, 631 (1979) (once a party is shown to lack a “legally

cognizable interest in the outcome” of the adversary proceeding, the action is

moot).

      DISMISSED.




                                          2                                      11-30240